UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended:March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number:000-53741 DIRECTVIEW HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 20-5874633 (State or other jurisdiction ofincorporation) (IRS Employer I.D. No.) 21218 Saint Andrews Blvd., Suite 323 Boca Raton, Florida (Address of principal executive offices and zip Code) (561) 750-9777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of May 20, 2015, there were232,282,892 shares outstanding of the registrant’s common stock. DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3 Defaults Upon Senior Securities. 29 Item 4. Mine Safety Disclosures. 29 Item 5. Other Information. 30 Item 6. Exhibits. 30 Signatures 31 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, "DirectView," "we," "us," "our" and similar terms refer to DirectView Holdings, Inc., aNevada corporation, and each of our wholly-owned subsidiaries and majority-owned subsidiary. When used in this report the following terms have the following meanings related to our subsidiaries. ● “DirectView Video” refers to DirectView Video Technologies, Inc., our wholly-owned subsidiary and a company organized under the laws of the state of Florida. ● “DirectView Security” refers to DirectView Security Systems, Inc. our majority-owned subsidiary (58% owned as of September 30, 2014) and a company organized under the laws of the state of Florida. ● “Ralston” refers to Ralston Communication Services, Inc. our wholly-owned subsidiary and a company organized under the laws of the state of Florida. ● “Meeting Technologies” refers to Meeting Technologies Inc., our wholly-owned subsidiary and a company organized under the laws of the state of Delaware. 2 ITEM 1. FINANCIAL STATEMENTS. DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable - net Other Current Assets Total Current Assets PROPERTY AND EQUIPMENT - Net OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Convertible Promissory Notes, net of debt discounts $ $ Short Term Advances Notes Payable Accounts Payable Accrued Expenses Due to Related Parties Derivative Liability Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT: Preferred Stock ($0.0001 Par Value; 5,000,000 Shares Authorized; None Issued and Outstanding) - - Common Stock ($0.0001 Par Value; 1,000,000,000 Shares Authorized; 130,573,131 and 14,440,933 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively) Additional Paid-in Capital Accumulated Deficit ) ) Total DirectView Holdings, Inc. Stockholders' Deficit ) ) Non-Controlling Interest in Subsidiary ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying unaudited notes to unaudited consolidated financial statements. 3 DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, NET SALES: Sales of Product $ $ Service Total Net Sales COST OF SALES: Cost of Product Cost of Service Total Cost of Sales GROSS PROFIT OPERATING EXPENSES: Marketing & Public Relations Rent - Depreciation - Compensation and Related Taxes (Includes Stock-based Compensation of $2,100 and $387,500) Other Selling, General and Administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES): Loss on conversion of related party loan ) - Other Income - Change in Fair Value of Derivative Liabilities ) Derivative Expense ) ) Amortization of Debt Discount ) ) Interest Expense ) ) Total Other Income (Expense) ) NET (LOSS) ) ) Less: Net Gain Attributable to Non-Controlling Interest ) ) Net Loss Attributable to DirectView Holdings, Inc. $ ) $ ) NET LOSS PER COMMON SHARE: Basic and Diluted $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic and Diluted See accompanying unaudited notes to unaudited consolidated financial statements. 4 DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Depreciation - Common stock issued for compensation Common stock issued for services - Change in fair value ofderivative liabilities ) Loss on conversion of related party loan - Derivative liability expense Amortization of debt discount Amortization of deferred financing costs Noncash interest charges - (Increase) Decrease in: Accounts receivable ) ) Other current assets ) Other assets Increase (Decrease) in: Accounts payable Accrued expenses Net Cash (Used in) Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: - - Net Cash (Used in) Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from convertible note payable Payments of convertible notes payable ) - Net proceeds from short term advances - - Proceeds from (payments to) related parties ) Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash Cash - Beginning of Period Cash - End of Period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $
